Citation Nr: 9910405	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  96-26 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a left great toe fracture.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran's service-connected residuals of a left great toe 
fracture are manifested by pain on motion, slight limitation 
of motion, slight swelling, and small cysts. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left great toe fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.20, 
4.71a, Diagnostic Code 5283 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that he suffered a 
compound fracture and extensive soft tissue damage of the 
distal left great toe during active service. 

A VA outpatient treatment record dated in August 1993 shows 
that the veteran was seen with complaints of pain and 
swelling of his left great toe.  

A review of the record shows that a RO rating decision dated 
in March 1994 granted service connection for residuals a left 
great toe fracture evaluated as noncompensable by analogy to 
malunion or nonunion of tarsal or metatarsal bones under 38 
C.F.R. Part 4, Diagnostic Code 5283,  based upon findings 
noted in the service medical records.  

In March 1995 the veteran requested entitlement to increased 
VA benefits.

VA conducted a general medical examination of the appellant 
in October 1995.  He reported having sustained a laceration 
and fracture of the left great toe while cutting grass in 
1968 during active service.  He was treated with sutures to 
close the wound.  Following healing of the wound, he did 
fairly well for awhile.  He started to have increasing pain 
about the toe particularly while walking.  During the past 
two years he had had further increase in pain particularly 
with ambulation.  He had had occasional swelling about the 
toe and the foot, and had marked tenderness to palpation 
around the great toe.  He was under no treatment for the 
disability at the present time.

Pertinent clinical findings obtained on examination show 
there was a healed longitudinal scar extending along the 
volar aspect of the base of the left great toe to the 
metatarsal phalangeal joint area.  There was moderate 
tenderness to palpation along the scar without obvious 
inflammation or deformity.  The veteran complained of some 
pain on standing and pressure over the dorsum of the great 
toe.  There was no obvious circulatory impairment in the toes 
of the foot.  The veteran was unable to dorsiflex the great 
toe of the left foot.  He walked with a slight limp on the 
left foot.  On neurological examination there was an area of 
hypesthesia to light touch and pin prick over the dorsum and 
volar aspects of the left great toe and extending over the 
medial aspect of the distal foot.  Superficial and deep 
tendon reflexes were equal and active.  The pertinent 
diagnosis was history of a fracture of the left great toe 
with residual tenderness and impaired motion.

In a March 1996 rating decision, the RO increased the 
evaluation for residuals of a left great toe fracture to 10 
percent disabling.  

VA outpatient treatment records dated from May to December 
1996 show that the veteran complained of pain and swelling of 
the left great toe.  On examination, there was limited range 
of motion.  There was no swelling, warmth, or drainage noted.  
The diagnosis was arthritis, left great toe.  

VA telephone care program notes dated in June 1997 show that 
the veteran called with complaints of pain and swelling of 
his left great toe.  VA outpatient treatment records dated 
from June to August 1997 show that the veteran was seen with 
complaints of pain in the left great toe.  On examination, 
there were no open lesions.  There was no edema noted.  Range 
of motion was normal.  There was a left hallux noted.  The 
diagnosis was peripheral neuritis, left hallux.  

The veteran was accorded a VA examination in February 1998.  
The examiner noted that the veteran walked well on his heels 
but could not take long steps off the left foot.  The veteran 
could not toe-walk due to the pain in the left foot.  The 
veteran's gait was described as normal, with a slight 
tendency not to bear weight on the forefoot in the take-off 
phase of the gait.  The motion of the metacarpal phalangeal 
(MP) joint on the left was to 20 degrees dorsiflexion and to 
20 degrees plantar flexion.  The distal joint extended to 
neutral or zero degrees, and flexed to 35 degrees passively.  
The veteran would not flex the distal joint actively.  The 
examiner noted that there was a definite difference in 
passive and active motion of the distal joint of the great 
toe.  The examiner opined that there had probably been some 
adhesions about the flexor hallucis longus at the great toe, 
that restricted active flexion of the distal joint.  There 
was no sensory loss, but the, but the veteran stated he did 
not have sensation on the distal great toe to pin prick or 
light touch.  However, he did respond by quickly withdrawing 
to gentle examination with the safety pin point.  The 
alignment of the great toe was normal.  

There was slight swelling noted on the dorsum of the MP 
joint.  Manipulation of the MP joint was not productive of 
pain.  The veteran would not permit distal manipulation 
without an expression of pain.  There was a scar on the 
plantar aspect of the left great toe, in the midline, 
extending from the mid portion of the distal pad, extending 
proximally across the crease of the distal joint into the 
proximal segment of the toe.  The total length of the scar 
was 3.5 centimeters.  It was slightly keloidal and nontender.  




X-rays showed some small cysts in the proximal portion at the 
metaphysis of the distal phalanx of the left great toe.  
There were about three cysts measuring two millimeters in 
diameter, surrounded by sclerosis.  The joint space was well 
preserved.  There was no abnormal callus formation about the 
feet.  The impression was residuals of an old lawn mower 
accident in service with slight limitation of motion, with 
slight swelling and slight changes on x-ray as noted above.  
The examiner noted he did not think there had been any 
neurological damage.  

Regarding the veteran's ability to work, the examiner noted 
the fact that the veteran had been told that it was possible 
his symptoms might be due to arthritis at the distal joint, 
which the examiner felt was unlikely, but possible.  The 
examiner noted that arthritis of that particularly joint 
would be easily treated with  permanent good results by a 
fusion of the distal joint, a small operation with healing in 
about six weeks which would enable the veteran to walk 
without pain.  The examiner noted the veteran did not seem 
interest in having that surgery.  

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue. The present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are based, as far as practicable, upon 
the average impairment of earning capacity resulting from the 
disability.  38 U.S.C.A. § 1155.  The average impairment as 
set forth in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998), includes diagnostic codes which 
represent particular disabilities.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries.  
Generally, the degrees of disability are specified adequate 
to compensate for a considerable loss of working time, from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1 (1998).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995);  38 C.F.R. §§ 4.10, 4.40, 
4.45.

In determining the current level of impairment, the 
disability must be considered in context of the whole 
recorded history, including service medical records. 38 
C.F.R. §§ 4.2, 4.41 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evaluation supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board has found that the veteran's claim is "well 
grounded" within the meaning of the statute and judicial 
construction.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The veteran's assertions concerning 
the severity of his service-connected left great toe 
disability (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

A specific code for a fracture of the great toe is not 
provided in the rating schedule.  In such a situation, 38 
C.F.R. § 4.20 permits the unlisted condition to be rated 
under a closely related condition in which the functions 
affected, anatomical location and symptomatology are similar.  




The RO has rated the veteran's residuals of his left great 
toe fracture by analogy under Diagnostic Code 5283 which 
provides a 10 percent evaluation for moderate malunion or 
nonunion of the tarsal or metatarsal bones.  A 20 percent 
disability rating may be assigned for moderately severe, and 
a 30 percent disability rating may be assigned for severe 
malunion or nonunion of tarsal or metatarsal bones.  Actual 
loss of use of the foot is rated as 40 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5283.

Under Diagnostic Code 5284, a 10 percent evaluation requires 
moderate residuals of foot injuries.  A 20 percent evaluation 
requires moderately severe residuals.  A 30 percent 
evaluation requires severely disabling residuals.  

The medical evidence does not show the presence of a 
disability that would warrant the assignment of a rating in 
excess of 10 percent for residuals of a left great toe 
fracture because the veteran's symptomatology is not 
moderately severe or is productive of not more than moderate 
impairment contemplated in the 10 percent evaluation under 
either diagnostic code 5283 or 5284.  

While the representative has argued that a disability rating 
for arthritis should be assigned, the Board notes that 
arthritis, though a diagnostic impression of such disorder 
has been reported previously, arthritis has not been shown by 
x-ray studies, and service connection has not otherwise been 
granted for this disorder.

The Board has also considered the veteran's complaints of 
pain, limitation of motion, and swelling under 38 C.F.R. §§ 
4.40, 4.45.  In that regard, in 1998 the VA 
examiner noted slight swelling and slight limitation of 
motion of the left great toe.  However, these limitations do 
not rise to the level of moderately severe disability as 
contemplated in the next higher evaluation of 20 percent as 
contemplated under diagnostic code 5283 or 5284.  

The VA examinations of record have clearly been negative for 
incoordination, excess fatigability, weakened movement, etc..  
Additionally, the Board notes that when the veteran was last 
examined by VA, despite previous earlier clinical observation 
of hypesthesia, the VA examiner expressed the opinion that he 
did not think there was any neurological damage.  
Accordingly, assignment of a disability evaluation for 
neurological impairment is not warranted.

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, tender and 
painful on objective demonstration, or otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805; Esteban v. Brown, 6 Vet. App. 259 (1994).  
In the current case, residuals scarring of the left great toe 
from previous surgery has been reported as healed with no 
tenderness, and there has been no finding of poor nourishment 
with repeated ulceration or limitation on function.  
Accordingly, no basis is presented upon which to consider 
assignment of a disability evaluation for residual scarring.

The Board notes that the left great toe fracture has not 
rendered the veteran's disability picture unusual or 
exceptional in nature.  In this regard, the Board notes that 
while the veteran has been treated for pain, such treatment 
has been on an outpatient basis and he has not otherwise 
required inpatient care.  Marked interference with employment 
due to the left great toe disability has not been shown by 
the evidence of record.  The left toe disability is 
appropriately rated as 10 percent disability.  Application of 
regular schedular standards has not been shown to be 
impractical and there is no basis to refer the case to the 
Director of the VA Compensation and Pension Service for 
consideration of an increased evaluation on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
an evaluation in excess of 10 percent for residuals of the 
left great toe fracture with application of all pertinent 
governing criteria.


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a left great toe fracture is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

